

116 S2117 IS: Huawei Prohibition Act of 2019
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2117IN THE SENATE OF THE UNITED STATESJuly 15, 2019Mr. Romney (for himself, Mr. Rubio, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo limit the authority of the Secretary of Commerce to remove Huawei Technologies Co. Ltd. from the
			 entity list maintained by the Bureau of Industry and Security.
	
 1.Short titleThis Act may be cited as the Huawei Prohibition Act of 2019. 2.Limitation on removal of Huawei Technologies Co. Ltd. from entity list of Bureau of Industry and SecurityThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd. (in this section referred to as Huawei) from the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, until the Secretary certifies to Congress that—
 (1)neither Huawei nor any senior officers of Huawei have engaged in actions in violation of sanctions imposed by the United States or the United Nations in the 5-year period preceding the certification;
 (2)Huawei has not engaged in theft of United States intellectual property in that 5-year period; (3)Huawei does not pose an ongoing threat to United States telecommunications systems or critical infrastructure; and
 (4)Huawei does not pose a threat to critical infrastructure of allies of the United States.